DETAILED ACTION
Response to Amendment
The Examiner accepts the amendment made to the Specification filed December 20, 2021, and has withdrawn the previous Specification objection.  The Examiner also accepts the amendments made to the current set of claims.
Drawings
The Examiner accepts the amendment made to the Drawings filed December 20, 2021, and has withdrawn the previous Drawing objection.
Response to Arguments
Applicant’s arguments, filed December 20, 2021 with respect to the current set of claims have been fully considered and are persuasive.   Applicant’s remarks center around addressing the previous Specification, Drawing, and claim objections as well as the previous 112(a)/(b) rejections made through amendments.  After reviewing the amendments, the Examiner has withdrawn the previous 112(a)/(b) rejections and claim objections due to these amendments made in the current set of claims.
The Examiner re-iterates in this response the reason for withdrawing the most recent previous prior rejection.  Specifically, on pages 5-6 of the Remarks section filed April 9, 2021, as indicated by the page number at the bottom of each page, Applicant argues that the previous combination of prior art references, Taylor, (US 4,961,722), Fout, (WO 2016/210435), and Burnett, (US 2005/0183574), does not disclose the added limitation “a first receiving chamber that is laterally adjacent to and outside of the filter’ with the previous limitation, “is configured to receive material that does not fit through the closable openings”.  Applicant argues that Taylor and Fout are directed to centrifugal separators which send material through the openings in the centrifugal separator to a receiving chamber that is laterally adjacent to and outside of the filter, so they do not 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after conducting further searching and consideration of the relevant fields of endeavor, the Examiner has concluded that the claimed invention of independent Claim 11 is allowable due to the added limitation “a first receiving chamber that is laterally adjacent to and outside of the filter and is configured to receive material that does not fit through the closable openings”. The Examiner finds that in the specific field of endeavor relating to “an integrated possum belly” applied towards ‘drilling fluids’, this limitation combined with “a filter having sloped sides, an apex, and a plurality of closable openings, the filter being configured to receive a fluid deposited onto the apex from above” distinguishes this invention over the relevant prior art, particularly prior art references, Taylor, (US 4,961,722), and Fout, (WO 2016/210435). 
For this reason, the Examiner allows independent Claim 11 and its dependent Claims 12-17 & 22-28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M PEO/Primary Examiner, Art Unit 1779